Citation Nr: 0940558	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-23 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.  

This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 2002 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss.

2.  The June 2002 rating decision is the last final denial on 
any basis.

3.  The evidence added to the record since June 2002, when 
viewed by itself or in the context of the entire record, 
relates to unestablished facts that are necessary to 
substantiate the claim for service connection for bilateral 
hearing loss.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision that denied the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to June 2002 is new and 
material and the requirements to reopen a claim of 
entitlement to service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the abandonment of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).   

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the initial June 2002 
decision included service treatment records reflecting the 
same audiological test results upon entry and exit from 
service, and private treatment records reflecting treatment 
for other disorders. 

The evidence added to the record since the June 2002 decision 
consists of a June 2006 letter from the Veteran's private 
physician and an audiogram.  As the information listed above 
had not previously been submitted to agency decision-makers 
and is not cumulative or redundant of other evidence of 
record, the evidence is new under 38 C.F.R. § 3.156(a) 
(2009).  

Further, the letter from the private physician reflected a 
diagnosis of, and a statement indicating a possible causal 
connection between, current bilateral hearing loss and active 
duty service, which was not shown at the time of the June 
2002 decision.  

Specifically, the private physician related that the Veteran 
had a blast injury in service.  The diagnosis was "bilateral 
acoustic trauma most likely sustained while in service."  
Since this new evidence relates to unestablished facts 
necessary to substantiate the claim, that of bilateral 
hearing loss and of a possible causal connection to service, 
it is material.  

Accordingly, as the evidence is both new and material, the 
claim is reopened.  Having found that the claim should be 
reopened, the Board finds that a remand is needed to 
adequately address the claim on the merits. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  With regard to reopening the claim for service 
connection, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  




ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for bilateral hearing loss is granted.  The appeal 
is allowed to this extent.


REMAND

Having determined that the claim should be reopened, the 
Board finds that additional development is required in order 
to satisfy VA's obligations under the VCAA.  While the 
Veteran failed to report for an audiology examination in 
2007, the Board finds that another attempt should be 
undertaken. 

Regarding the left ear, an audiology examination and opinion 
should be obtained as to aggravation of his pre-existing 
hearing loss.  Specifically, service treatment records 
indicate that he entered service with 45 decibel hearing loss 
at the 4000 Hertz frequency.  At separation, the same 45 
decibel hearing loss was noted.

Regarding the right ear, an audiology examination and opinion 
should be obtained as to a nexus between any current hearing 
loss and service.  While the Board finds the private 
physician's letter is an indication that the Veteran's 
current symptoms may be a disorder associated with service, 
there is insufficient competent evidence on file for the VA 
to make a decision on the claim.  

To that end, given the competent statements of impaired 
hearing provided by the Veteran and the private opinion, the 
Board finds that a VA examination is required under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) to determine whether his 
current hearing loss in the right ear is causally related to 
active service and whether his pre-existing left ear hearing 
loss was aggravated by service.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
audiological examination to evaluate the 
relationship between his hearing loss 
complaints and active duty service.  The 
examiner is asked to provide an opinion as 
to the following: 

*	Whether it is at least as likely 
as not (i.e., a probability of 50 
percent or higher) that his right 
ear hearing loss causally related 
to service.  
*	Whether it is at least as likely 
as not (i.e., a probability of 50 
percent or higher) that his pre-
existing left ear hearing loss was 
aggravated by service.  

Any opinions offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.

The claims file, including the private 
medical records and any other statements 
received, must be reviewed in conjunction 
with the examination and the examiner must 
indicate that such review occurred. 

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


